Citation Nr: 1309191	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for loss of sperm tubes (also claimed as epididymitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction then transferred to the RO in Reno, Nevada. 

The Veteran testified during a Board videoconference hearing in September 2011,  a transcript of which is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds further development of the evidence required before a decision  can be rendered in this case. 

It is essential that the available development measures are undertaken to obtain all records of in-service treatment, in accordance with VA's duty to assist the claimant. Whereas the Veteran's service entrance and separation examinations as well as some clinical records have been acquired, he identifies in-service inpatient hospitalization for a surgical procedure to treat epididymitis that was brought upon by an injury during a training exercise.  Thus far, the National Personnel Records Center (NPRC) has searched for corresponding clinical records from the base medical facility at Camp Lejeune, North Carolina, for the time period in question, to no avail.  However, the Veteran has identified other sites where he received relevant treatment -- including Camp Casey, South Korea.  He also recently indicated undergoing pertinent treatment at the former Griffiss Air Force Base in Rome, New York, while on convalescence leave.  The RO/AMC should provide assistance in obtaining the identified medical records.  See 38 C.F.R.             § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

During the September 2011 hearing, the Veteran further identified having obtained           post-service treatment for his claimed right hip disorder at several VA medical facilities, records of which need also be obtained.  See Bell v. Derwinski,                    2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  See again, 38 C.F.R. § 3.159(c)(2). 

Regarding the claim for service connection for a right hip disorder, the Board also deems warranted a VA Compensation and Pension examination. 

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran avers having had an in-service right hip injury while negotiating an obstacle course while traversing a zip line, causing severe bruising along the right lower extremity, and what physicians then informed him may have been a slight hairline fracture.  (See Hearing Transcript, page 4). Though not formally documented, the competent report of said incident should receive due consideration as to the question of etiology of a right hip disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  Moreover, according to the Veteran, the problem continued to the point that he ultimately required a total right hip replacement in 2007 (the operative record which is on file).  A VA examination is needed to ascertain whether right hip pathology is a disability of service origin.

The Board further finds that a similar examination should be provided insofar as the claimed loss of sperm tube condition (as the result of epididymitis in service),         with regard to the alleged course of relevant in-service treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of in-service hospitalization, to include all clinical records, for treatment of epididymitis, between March and June 1983, from Camp Casey, South Korea, and from Griffiss Air Force Base (AFB), New York (the latter may require a request with the National Personnel Records Center as Griffiss AFB is no longer in operation). 

2.  Obtain the Veteran's complete treatment records, to include any archived records, from the Audie L. Murphy Memorial VA Hospital in San Antonio, Texas; Del Rio, Texas Community Based Outpatient Clinic (CBOC); VA San Diego Healthcare System; Syracuse, New York VA Medical Center (VAMC); Rome, New York CBOC; Nuevo Laredo VA treatment facility; Tucson VA treatment facility; and Las Vegas VA treatment facility, dated since October 1986. 

3.  After the above records have been obtained, schedule the Veteran for a VA orthopedic examination.                  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.  

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, taking into consideration the documented medical history as well as his competent assertions of in-service injury.

A complete rationale for any opinion expressed should be provided.  

4.  Schedule the Veteran for a VA examination of the genitourinary system. The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.  

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed condition of loss of sperm tube (or any substantially similar condition of the genitourinary system) had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically to a described injury and operative procedure in service. 

A complete rationale for any opinion expressed should be provided.  

5.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the claims on appeal.  If the benefits sought  on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

